Citation Nr: 0915521	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for disability of the 
thoracic and/or lumbar spine, to include as secondary to a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that service connection is warranted for 
a disability of the thoracic and lumbar spine.  He primarily 
contends that his back condition should be service connected 
secondary to his service-connected right knee disability.  
The Veteran claims that his service-connected right knee 
disability caused him to fall and that his back was injured 
in this fall, which occurred in August 2006.  He also notes 
that he injured his pelvis during the same fall and this 
disability was service-connected so his back should also be 
service-connected.  See Notice of Disagreement, received in 
November 2007; VA Form 9, received in February 2008.  The 
Board also notes the contentions set forth at the March 2009 
Travel Board hearing that the VA medical opinion, dated in 
November 2006, was not adequate because it failed to address 
aggravation.  (See Board Transcript "Tr." at 3-4.)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310, to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998), see also Allen, 7 Vet. App. at 448. 

Initially, the Board notes that the record clearly shows the 
existence of a current disability of the thoracic and lumbar 
spine.  The report of VA examination, dated in November 2006, 
reflects and impression of thoracic compression fracture T6, 
lumbar L1 compression fracture and multi-level degenerative 
disc disease of the thoracic and lumbar spine.  Additionally, 
the record shows that the Veteran is service-connected for 
four disabilities, to include a right knee disability.

The record also reflects that VA afforded the Veteran an 
examination in November 2006.  After reviewing the claims 
file and examining the Veteran, the VA examiner first opined 
that it "is at least as likely as not the right knee fusion 
contributed to the [V]eteran's fall where he fractured his 
right superior pelvic rami."  Regarding the possibility of 
any relationship of his back to his service-connected right 
knee disability, the VA examiner opined that it "would be 
purely speculative to nexus a relationship between the 
[V]eteran's asymptomatic T6 and L1 compression fracture (date 
unknown) and his [service-connected] right knee condition."

The Board notes that the Court has characterized an opinion 
where a physician stated "I cannot come up with an absolute 
opinion which would provide you with a 'yes' or 'no' response 
to the question posed," as "non-evidence," noting that in 
essence, the medical doctor did not render an opinion on this 
issue.  Perman v. Brown, 5 Vet. App. 237, 241 (1993), 
overruled on other grounds by Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).  The Board finds that the opinion of the 
November 2006 VA examiner in this case to be similar to the 
opinion in Perman, and it could be considered "non-
evidence."  Thus, the Board finds the inability of the 
November 2006 VA examiner to state an opinion (or state why 
an opinion could not be provided) renders this VA examination 
report inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (noting that once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one); see also 38 C.F.R. § 4.2 
(2008) (noting that if the examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  In light of the foregoing, the Board finds that a 
remand is necessary to obtain a medical opinion regarding the 
Veteran's claim for service connection for a disability of 
the thoracic and lumbar spine, to include as secondary to a 
service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination for the 
purpose of determining whether his 
current thoracic and lumbar spine 
disability is at least as likely as not 
(50 percent or greater):  (a) proximately 
due to, or (b) chronically aggravated by, 
any service-connected disability, to 
include his service-connected right knee 
disability.

The reviewing VA examiner should 
specifically address whether there is 
additional disability resulting from the 
aggravation of the Veteran's nonservice-
connected thoracic and lumbar spine 
disability by his service-connected right 
knee disability.

The VA examiner should also opine as to 
whether the Veteran's current thoracic 
and lumbar spine disability is at least 
as likely as not (50 percent or greater) 
related to his active military service, 
or if arthritis (if present) was 
manifested in service or within one year 
of service separation.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report.  
The VA clinician should reference service 
treatment records, private treatment 
reports regarding the Veteran's fall in 
August 2006, and the previous opinions 
and examination reports in this matter, 
as necessary.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


